Citation Nr: 1205633	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-06 598A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for hypertension to include as secondary to heart disease or to service-connected posttraumatic stress disorder.  

3.  Entitlement to service connection for sleep apnea to include as secondary to heart disease.  

4.  Entitlement to service connection for diabetes mellitus, type 2, due to exposure to certain herbicides.  

5.  Entitlement to service connection for skin disease to include chloracne as due to exposure to certain herbicides.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, had honorable service from July 1969 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2003 and in March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision August 2003, the RO denied service connection for a skin rash.  Within one year of the rating decision, the Veteran submitted additional evidence, including a private physician's statement in August 2004, relative to the etiology of the skin condition, which the Board considers as having been filed in connection with the original claim filed in February 2003, in accordance with 38 C.F.R. § 3.156(b).   

In May 2009, in accordance with 38 U.S.C.A. § 7105(d)(5) and 38 C.F.R. §§ 20.202 and 20.204, the Veteran withdrew in writing from the appeal the claim for increase for posttraumatic stress disorder. 

In a statement in November 2009, the Veteran canceled his hearing before a Veterans Law Judge.  

During the pendency of the appeal, in November 2011 the Veteran changed his accredited representative from the National Veterans Organization of America to the Texas Veterans Commission.  



The claims of service connection for hypertension, sleep apnea, diabetes mellitus, and skin disease are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to certain herbicides, including Agent Orange.  

2.  The Veteran's current ischemic heart disease, which includes coronary artery disease, is a disease associated with exposure to certain herbicides, including Agent Orange. 


CONCLUSION OF LAW

Ischemic heart disease, including coronary artery disease, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the decision on heart disease is favorable to the Veteran, the only claim decided, VCAA compliance need not be addressed further.  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 






If a veteran was exposed to certain herbicide agents during active military service, certain listed diseases, to include ischemic heart disease, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (as amended 75 Fed. Reg. 53202-16 (Aug. 31, 2010)). 

The presumptive period for the listed conditions is any time after service, except that certain diseases, such as acute and subacute peripheral neuropathy, have a presumptive period of one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Facts

The service personnel records show that the Veteran served on active duty from July 1969 to May 1971, which included service in the Republic of Vietnam from January 1970 to November 1970.   He was awarded the Vietnam Service Medal, Vietnam Campaign Medal, and the Combat Infantryman's Badge, among other awards.  

The service treatment records, including the reports of an enlistment examination and a separation examination, contain no complaint, finding, history, symptoms, treatment, or diagnosis of heart disease. 

After service, in a rating decision in August 2003, the RO granted service connection for posttraumatic stress disorder.

Private records show that in 1995 the Veteran was diagnosed with hypertension.  In January 1997, on a neurological consultation, there was a three-year history of hypertension. 



Private medical records in 1998, in 2001, and in 2002, show that the Veteran complained of chest pain.  In April 2004, it was noted that the Veteran had a history of substernal chest discomfort that had recently worsened.  The impressions were probable angina and poor control of hypertension.  In May 2004, the Veteran was admitted to the hospital for cardiac catheterization due to the history of angina and an abnormal stress test.  The catheterization showed multi-vessel coronary artery disease, which required coronary artery bypass grafts.  A day after the first surgery, a repeat cardiac catheterization showed another blocked coronary artery, requiring another bypass operation.  The diagnoses were coronary artery disease, cardiomyopathy, status post-coronary artery bypass, myocardial infarction, cardiogenic shock, status post-cardiac catheterization, and status post placement of intra-aortic balloon pump.  The discharge diagnosis included arteriosclerotic heart disease.  

Private records show that an ECHO performed in June 2004 showed ischemic cardiomyopathy and a history of heart failure.  A chest X-ray in June 2004 indicated cardiomegaly and mild vascular congestion.  In August 2005, the impression included coronary disease, clinically stable.  

In August 2004, the RO received a statement from the Veteran's private physician, D.G., M.D., who indicated that he had treated the Veteran over the last three years for a variety of ailments, including coronary artery disease, which probably have been influenced by the Veteran's underlying posttraumatic stress disorder.  

On VA examination in May 2005, the diagnosis was coronary artery heart disease, status post aortocoronary bypass times seven, with a cardiac function capacity of 8 METs.  The VA examiner found that the etiology of the coronary artery disease was at least as likely as not hyperlipidemia and not related to diabetes mellitus or to posttraumatic stress disorder.  



Analysis

Heart Disease 

While the Veteran's appeal was pending, VA amended the list of diseases subject to presumptive service connection for a veteran who served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), where it is presumed a veteran had been exposed to certain herbicide agents, including Agent Orange, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  

The additional diseases added to 38 C.F.R. § 3.309(e) included ischemic heart disease, which includes atherosclerotic cardiovascular disease, including coronary artery disease, but not hypertension.  75 Fed. Reg. 14,391, 14,393 (codified at 38 C.F.R. § 3.309(e)). 

As the Veteran served in the Republic of Vietnam during the Vietnam era, it is presumed that the Veteran was exposed to Agent Orange.  Further, as the Veteran currently has ischemic heart disease, which includes coronary artery disease, it is presumed to be to exposure to herbicides including Agent Orange.  75 Fed. Reg. 53202-16 (final rule) (Aug. 31, 2010) (codified at 38 C.F.R. § 3.309(e)).  

As there is no affirmative evidence to the contrary or evidence to establish that an intercurrent disease, which is a recognized cause of ischemic heart disease had been suffered between the date of separation from service and the onset of ischemic heart disease, the presumption of service connection under 38 U.S.C.A. § 1116 is not rebutted.  38 U.S.C.A. § 1113.  Accordingly, the claim is granted on a presumptive basis under 38 U.S.C.A. § 1116, but not under the legal theory of secondary service connection under 38 C.F.R. § 3.310 as argued by the Veteran. 

ORDER

Service connection for ischemic heart disease, coronary artery disease, is granted.  


REMAND

Hypertension 

On the claim of service connection for hypertension, in a statement in August 2004, the Veteran's private physician, D.G., M.D., stated that hypertension was probably influenced by post traumatic stress disorder. 

On VA examination in May 2005, the diagnosis was essential hypertension.  The VA examiner did not address secondary service connection, namely, whether hypertension was caused by or aggravated by posttraumatic stress disorder.  And the VA examiner did not address the fact that on separation physical examination in May 1971 the blood pressure was 134/90.  

As the record does not contain sufficient competent medical evidence to decide the claim, additional evidentiary development under the duty to assist is needed. 

Sleep Apnea

On the claim of service connection for sleep apnea, the Veteran asserts that sleep apnea is caused by or aggravated by heart disease.  With the grant of service connection for ischemic heart disease, the Veteran has the right to have the RO consider the claim of secondary service connection in the first instance.  For this reason, further development is needed. 

Diabetes Mellitus 

On the claim of service connection for diabetes mellitus, type 2, during hospitalization in May 2004, the Veteran was diagnosed with diabetes mellitus, type 2.  VA in January 2005 list diabetes mellitus on the Veteran's problem list.  On VA examination in May 2005, glucose testing for diabetes was within the normal range, that is, it was 97 mg/dl where the normal reference range was 75-110.  


More recently, a VA laboratory record showed a glucose reading of 110.  

As the record does not contain sufficient competent medical evidence to decide the claim, additional evidentiary development under the duty to assist is needed.

Skin Disease 

On the claim of service connection for skin disease, the Veteran asserts that he has a skin condition that began in service.  In July 2003, the Veteran indicated that he was treated at the San Antonio VA for a skin condition from July 1971 to November 1972, but the records have not been requested.  In August 2004, the Veteran's private physician, D.G., M.D., stated that he has treated the Veteran for neurodermatitis and that the diagnosis was probably influenced by posttraumatic stress disorder.  

As the record does not contain sufficient competent medical evidence to decide the claim, additional evidentiary development under the duty to assist is needed.

Accordingly, the claims are REMANDED for the following action:

1.  Request records from the San Antonio VA Medical Center, covering the period from May 1971 to November 1972. 

If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).









2.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that:

The current hypertension, first documented in 1995, about 25 years after service, is:

a).  A progression of the reading of 134/90 on separation examination or the development of a new and separate condition, or 

b).  Is caused by or aggravated by service-connected posttraumatic stress disorder or service-connected ischemic heart disease? 

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of hypertension beyond its natural clinical course due to a service-connected disability, as contrasted to temporary or intermittent flare-ups of symptoms.  








If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current hypertension, when either the in-service elevated reading or the service-connected disabilities are not more likely than any other to cause or to aggravate hypertension and an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file should be made available to the VA examiner.

3.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that sleep apnea, first documented in 1997, more than  25 years after service, is caused by or aggravated by service-connected posttraumatic stress disorder or service-connected ischemic heart disease? 

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of sleep apnea beyond its natural clinical course due to a service-connected disability, as contrasted to temporary or intermittent flare-ups of symptoms.  



If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current sleep apnea and the service-connected disabilities are not more likely than any other to cause or to aggravate sleep apnea and an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file should be made available to the VA examiner.

4.  Afford the Veteran a VA examination to determine whether he has diabetes mellitus, type 2.  All appropriate laboratory tests should be completed.  

The Veteran's file should be made available to the VA examiner.

5.  Afford the Veteran a VA examination to determine: 

a).  Whether in addition to neurodermatitis the Veteran has any other skin disease, and, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that:



Neurodermatitis first, documented in 2004 with a three-year history, more than 25 years after service, or other skin disease is:

a).  Related to skin symptoms in service as described by the Veteran, or, 

b).  Caused by or aggravated by service-connected posttraumatic stress disorder? 

In formulating the opinion, the VA examiner is asked to consider that the service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of a skin condition, but the Veteran is competent to describe an in-service skin condition.  

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of any current skin disease beyond its natural clinical course due to a service-connected disability, as contrasted to temporary or intermittent flare-ups of symptoms.  

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current skin condition, when either the in-service symptoms or a service-connected disability is not more likely than any other to cause or to aggravate the current skin condition and an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  





The Veteran's file should be made available to the VA examiner.

6.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


